Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re The Estate of Maggie Williams                    Appeal from the 276th District Court of
 Turner, Deceased                                       Marion County, Texas (Tr. Ct. No.
                                                        1500143). Memorandum Opinion delivered
 No. 06-17-00071-CV                                     by Justice Moseley, Chief Justice Morriss
                                                        and Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED DECEMBER 8, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk